DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15, 19, 23, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (U.S. Patent Application Publication No. 2015/0079899 A1) (hereinafter Hakola) in view of Kim et al. (U.S. Patent Application Publication No. 2015/0382142 A1) (hereinafter Kim).

Regarding claim 11, Hakola discloses a User Equipment (UE) (Figures 1 and 2 and paragraphs 0043-0045 disclose a system that supports communications between a plurality of stations 10 and one or more access points 12, each access point may communicate with one or more stations.  The stations may be embodied by mobile terminals or user equipment(s) (UE).  The station 10 may be embodied as or otherwise include an apparatus 20 that is specifically 
transmitting and receiving circuitry (Figure 2 and paragraph 0047 discloses the processing circuitry 22 may include a processor 24 and memory 26 that may be in communication with or otherwise control a communication interface 28) configured for:
transmitting a request message including an application identity to a core network (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10 .  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network), and
receiving, from the core network, a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class.  Paragraph 0122 discloses a discovery signal from a given UE (S-TMSI/ProSe ID) may contain the indices for one or more application level ID combination {App ID; ProSe_App_User_ID}.  A discovery signal may include the indices which are determined by some active applications requesting the same range class “R”), and
the range class is usable for a detection that another UE is in proximity of the UE (Figure 4A and paragraph 0066 disclose a process for discovery.  The first level is related to radio 
Hakola does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola and Kim to obtain the invention as specified in claim 11.

Regarding claim 15, Hakola discloses a core network device (Paragraph 0053 discloses a ProSe server) comprising:

transmitting and receiving circuitry (Figure 6A and paragraphs 0080 and 0081 disclose providing the request from the application to the ProSe server and receiving an acknowledgment from the ProSe server.  Since Hakola’s ProSe server may receive and provide information, Hakola’s ProSe server inherently includes transmitting and receiving circuitry) configured for:
receiving a request message including an application identity from a User Equipment (UE) (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10.  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network); and
transmitting a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class.  Paragraph 0122 discloses a discovery 
the range class is usable for detecting that another UE is in proximity of the UE (Figure 4A and Paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Hakola does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.


Regarding claim 19, Hakola discloses a communication method performed by a User Equipment (UE) (Figures 1 and 2 and paragraphs 0043-0045 disclose a system that supports communications between a plurality of stations 10 and one or more access points 12, each access point may communicate with one or more stations.  The stations may be embodied by mobile terminals or user equipment(s) (UE).  The station 10 may be embodied as or otherwise include an apparatus 20 that is specifically configured to perform the functions of the respective device.  Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10 .  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network), the communication method comprising:
transmitting a request message including an application identity to a core network (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10 .  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network); and
receiving, from the core network, a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),

the range class is usable for a detection that another UE is in proximity of the UE (Figure 4A and Paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Hakola does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, because doing so is using a known technique to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola and Kim to obtain the invention as specified in claim 19.

Regarding claim 23, Hakola discloses a communication method performed by a core network (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server), the communication method comprising:
receiving a request message including an application identity from a User Equipment (UE) (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10.  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network); and
transmitting a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs 
the range class is usable for detecting that another UE is in proximity of the UE (Figure 4A and Paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Hakola does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola was within the ordinary ability 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola and Kim to obtain the invention as specified in claim 23.

Regarding claims 27, 30, 33, and 36, as applied to claims 11, 15, 19, and 23 above, Hakola discloses the claimed invention except explicitly disclosing wherein the range class is distance information.
Kim further discloses wherein the range class is distance information (Paragraph 0113 discloses Range Class: Rough indication of distance for use in ProSe discovery).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a range class indicating a distance for discovery, as described in Kim, with a discovery range class, as described in Hakola, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a range class indicating a distance for discovery of Kim with a discovery range class of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola and Kim to obtain the invention as specified in claims 27, 30, 33, and 36.

Regarding claims 28, 31, 34, and 37, as applied to claims 11, 15, 19, and 23 above, 
Hakola does not explicitly disclose wherein the detection is performed based on the range class included in the response message.
Kim further discloses wherein the detection is performed based on the range class included in the response message (Paragraph 0113 discloses Range Class: Rough indication of distance for use in ProSe discovery.  Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a range class for discovery, as described in Kim, with a discovery range class, as described in Hakola, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a range class for discovery of Kim with a discovery range class of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola and Kim to obtain the invention as specified in claims 28, 31, 34, and 37.

Regarding claims 29, 32, 35, and 38, as applied to claims 28, 31, 34, and 37 above, 
Kim further discloses wherein the range class is distance information (Paragraph 0113 discloses Range Class: Rough indication of distance for use in ProSe discovery).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a range class indicating a distance for discovery, as described in Kim, with a discovery range class, as described in Hakola, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a range class indicating a distance for discovery of Kim with a discovery range class of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola and Kim to obtain the invention as specified in claims 29, 32, 35, and 38.
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.
On page 5 in the Remarks, Applicant argues that Hakola does not disclose a range class corresponding to the application identity.
Hakola discloses a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery 
On page 6 in the Remarks, Applicant argues that Kim is improper prior art as to the material cited from Kim because it is not included in the 61/773,843 provisional application.
The material cited in the present Office Action, Figure 11 of Kim, is the same as the figure on page 15 of the provisional application 61/773,843.
Also on page 6 in the Remarks, Applicant argues that Kim does not disclose the response message includes a range class corresponding to the application identity, because Kim discloses a range class of a UE.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kim is not cited as disclosing “a range class corresponding to the application identity.”  Kim is cited as disclosing the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).  Although Kim indicates that the range class relates to the UE, nothing in Kim suggests that the range class cannot correspond to an application ID, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mark G. Pannell/Examiner, Art Unit 2642